Opinion
Per Curiam,
Plaintiff David B. Kusner, the father of Robert B. Kusner, filed a complaint in equity for himself and as father and natural guardian of his infant son, aged 25 months, against seven defendants (his former wife and the members of the Board of Trustees of Montgomery Hospital) seeking to compel his wife to submit to a psychiatric examination in order to protect his son from some unknown danger from the child’s mother, which might arise to vex or plague the child in the remote future. Cf. Kusner v. Kusner, 196 Pa. Superior Ct. 513, 175 A. 2d 889.
The lower Court sustained preliminary objections and dismissed the bill of complaint. The Court in an opinion said: “The various factual allegations do not make out any cause of action whatsoever over which a Court of Equity will take jurisdiction. The various factual allegations do not supply any factual or legal basis to support the various prayers for relief con*592tained in the Complaint. The various prayers for. relief are completely beyond the scope of the jurisdiction and powers of a Court of Equity in this Commonwealth.”
Order affirmed; appellant David B. Kusner individually to pay all costs.